DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dussan	US 20170242109 A1.

Regarding claim 1, 19, 20 Dussan teaches
1. A light detection and ranging (LIDAR) system, comprising:
a laser source to emit one or more optical beams;(102 fig. 1 A,B)
a scanning optical system to scan the one or more optical beams over a scene and capture reflections of the one or more optical beams from the scene;[0032] and
a measurement system(104) to measure the reflections of the one or more optical beams from the scene(1110), wherein the measurement system divides the scene into a plurality of pixels(1130 fig. 11B), and
for each pixel of the plurality of pixels(602), the measurement system makes independent measurements of the reflections from N subpixels(six shaded pixels fig. 11b) within the pixel(1130), where N is an integer greater than 1, and combines the measurements of the reflections from the N subpixels to determine range[0053] and/or range rate for the pixel.[0080]

2., 21 The LIDAR system of claim 1, wherein for each pixel of the plurality of pixels, the measurement system combines measurements of the reflections from the N subpixels independent of phases of the reflections from the multiple subpixels.(nothing in the spec talk about dependency in phase , the pixels are added in order to increase the size of the active sensor region)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan.
Although Dussan does not explicitly teach
3. The LIDAR system of claim 1, wherein for each pixel of the plurality of pixels, the measurement system measures the reflections from at least some of the N subpixels sequentially.

4. The LIDAR system of claim 1, wherein for each pixel of the plurality of pixels, the measurement system measures the reflections from at least some of the N subpixels concurrently.
Simultaneous or sequential readout of the data is well known techniques in the art are well known and are used to either perform fast collection of the data(in case of simultaneous collection) or in order to decrease the amount of the electronics but increase the time required for the same data collection.  

Claim 5, 6, 7, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Steffey US 20150241204 A1.
Regarding claims 5, 6,24 Dussan does not teach but Steffey teaches
5.(claim 24 is combination of claim 1 and claim 5 ) The LIDAR system of claim 1, wherein the laser source is a frequency modulated laser, wherein an optical frequency of the one or more optical beams varies in accordance with a periodic frequency versus time function.[0071]

6. The LIDAR system of claim 5, wherein the periodic frequency versus time function is one of a sawtooth function and a triangle function.[0071]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Dussan with teaching by Steffey in order to use frequency modulated coherent laser (FMCL) radar.


7. The LIDAR system of claim 5, wherein the measurement system measures the reflections from multiple sub-pixels during each period of the periodic frequency versus time function.(Dussan fig. 11b)

Allowable Subject Matter
Claim 16-18 allowed.
Claims 8-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645